Citation Nr: 1106741	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-17 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic skin rash, 
claimed as jungle rot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.M. Evans




INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On appeal the representative raised the issue of 
entitlement to an increased evaluation for posttraumatic 
stress disorder.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  

 
FINDING OF FACT

A chronic skin disorder was not demonstrated in-service, and 
there is no objective medical evidence that any current skin 
disorder has a nexus or relationship to the Veteran's active duty 
service.  


CONCLUSION OF LAW

A chronic disability manifested by a skin disorder was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the appellant in pre-rating correspondence dated in 
October 2005 and March 2006 of the information and evidence 
needed to substantiate and complete his claims, to include 
information regarding how disability evaluations and effective 
dates are assigned.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, and the Veteran has been afforded a meaningful opportunity 
to participate in the adjudication of the claims.  There is no 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this adjudication.  
Hence, the case is ready for adjudication.
 
The Veteran has not been afforded a VA examination to determine 
the nature and etiology of his skin rash.  However, a VA 
examination or opinion is deemed necessary only if the evidence 
of record (a) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the appellant suffered an event, 
injury, or disease in service; (c) indicates that the claimed 
disability or symptoms may be associated with the appellant 's 
service or other service-connected disability, and (d) does not 
contain sufficient medical evidence for VA to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this 
case, the requirement to examine the appellant is not triggered 
as the evidence of record does not meet these initial evidentiary 
thresholds.
 
The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Service Connection
 
In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to establish entitlement to direct service connection 
for a disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 
Vet. App. 247, 253 (1999)). 
 
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).
 
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis

The Veteran contends that he is entitled to service connection 
for a skin rash which he developed in service and is affected by 
currently.

Available service treatment records reveal that in August and 
December 1971, the Veteran was seen for complaints of a rash in 
his groin area.  The Veteran received treatment for fungal 
infections.  There are no further treatment records with regard 
to any skin rash or skin disorder.  A November 1972 physical 
examination prior to the appellant's participation in "Operation 
Deep Freeze," as well as a February 1973 separation examination 
revealed that on both occasions he had clinically normal skin.  
No pertinent complaints or findings were reported in-service 
after December 1971.

Post service the first indication of any skin pathology comes 
from a September 2005 VA treatment record.  That notes the 
appellant's request to be seen by the dermatology department for 
tinea of the groin.  The appellant stated that his tinea was  
helped when he used Lotrimin.  Additional VA treatment records 
from October 2005 show that the Veteran had skin rashes over his 
feet and groin with an intermittent history of Lamisil use.  
Records from late 2005 note clinical findings to include multiple 
skin lesions on the face, eyelids, both axillae, and in the 
inguinal area.  The appellant was scheduled for excision of these 
lesions.  The examiner reported that there were no obvious change 
over the feet and groin after one month of treatment however, 
there were mild scaly changes over his feet.  He was diagnosed 
with intertriginous dermatitis and dyshydrosis.

There are no treatment records for any skin disorder until 2005, 
over 30 years after the Veteran's period of active duty.  This 
evidence of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, is evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The Board acknowledges that while on active duty the Veteran 
experienced an acute skin disorder on two occasions six months 
apart from one another.  For the remaining two years of his 
active duty, however, there is no evidence of any skin disorder.  
Hence, it must be concluded that his symptoms from 1971 had 
resolved and no chronic and permanent residual disability had 
been incurred.  Indeed, no skin pathology was reported between 
1971 and 2005.  There is no competent evidence of a medical nexus 
between any in-service symptoms in 1971 and any current skin 
disorder in 2011.  A veteran seeking disability benefits must 
establish not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  In this case there is no competent 
medical evidence of a nexus between the Veteran's current skin 
rash and his military service.  Therefore, the claim of 
entitlement to service connection must be denied.

In reaching this conclusion, the Board considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

The Board further acknowledges the fact that the appellant is 
competent to state that he has had chronic skin problems since 
service.  The Board finds, however, that allegation is not 
credible.  In this regard, if the appellant truly had suffered 
from a chronic skin disorder since his initial episode in 1971, 
the service medical records would have shown either complaints or 
treatment for such a disorder during the remainder of his active 
duty service.  If such an allegation were credible his separation 
examination would have noted some form of a chronic skin 
disorder.  Finally, if such an allegation were to be believed, 
the examiner who treated the appellant in 2005 would have noted a 
history of a chronic skin disorder since separation from active 
duty.  In light of the preponderance of the evidence being 
completely against finding the existence of a chronic skin 
disorder since service, the appellant's assertion to the contrary 
is deemed not credible.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).




ORDER

Entitlement to service connection for a skin rash is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


